Citation Nr: 1019190	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  04-00 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
left knee patellofemoral mal-alignment syndrome, manifested 
by limitation of motion.

2.  Entitlement to an evaluation in excess of 10 percent for 
left knee patellofemoral mal-alignment syndrome disability, 
manifested by instability.


REPRESENTATION

Appellant represented by:	Nathan E. Barnard, Attorney at 
Law


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel




INTRODUCTION

The Veteran had active service from July 1986 to August 1992.

This appeal is before the Board of Veterans' Appeals (BVA or 
Board) from an October 2004 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Muskogee, 
Oklahoma, that continued a 10 percent rating for left knee 
patellofemoral mal-alignment syndrome.   During the pendency 
of the appeal, a rating decision dated in March 2007, granted 
additional separate service connection for painful limited 
motion of the left knee and assigned a separate 10 percent 
rating for such, effective April 8, 2004 (date of receipt of 
claim).  The Board also observes that in a June 2007 rating 
decision, the RO assigned a temporary total evaluation (100 
percent) for the period from May 1, 2007 to June 30, 2007 
based on surgical treatment necessitating convalescence.  The 
previously assigned 10 percent evaluation for the Veteran's 
service-connected left knee instability was continued 
effective July 1, 2007.

The appeal was previously before the Board in November 2005, 
September 2007, and February 2009, at which times it was 
remanded for further development.  


FINDINGS OF FACT

The competent clinical evidence demonstrates that the 
Veteran's left knee patellofemoral mal-alignment syndrome is 
manifested by pain, weakness, limitation of motion of no less 
than 0 degrees extension and 120 degrees flexion, and no 
worse than slight instability. 

CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess 
of 10 percent for left knee patellofemoral mal-alignment 
syndrome, manifested by limitation motion, have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5258, 
5259, 5260, 5261, 5262 (2009)

2.  The criteria for entitlement to an evaluation in excess 
of 10 percent for left knee patellofemoral mal-alignment 
syndrome, manifested by instability, have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 4.71a, Diagnostic Code 5257 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

Further regarding the first notice element indicated above, 
on March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.   This includes notice that 
a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Because the Court's decision is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within the VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim, to include an 
increased rating claim.  

With respect to the issues on appeal, the agency of original 
jurisdiction (AOJ) issued VCAA notice letters to the 
appellant in June 2004, December 2005, and May 2008 that 
informed him of what evidence was required to substantiate 
the claims and of his and VA's respective duties for 
obtaining evidence, and notified him that a disability rating 
and effective date will be assigned in the event of award of 
any benefit sought, per Dingess/Hartman.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, additional VCAA notice was 
issued after the AOJ decision that is the basis of this 
appeal.  Here, the Board finds that any defect with respect 
to the timing of the VCAA notice was harmless error.  The 
Board finds that the purpose behind the notice requirement 
has been satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims.  Moreover, the appellant has been 
provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices.  Therefore, although complete notice was not 
provided to the appellant until after the initial 
adjudication, the appeal was readjudicated thereafter, and 
the appellant has not been prejudiced thereby.  The actions 
taken by VA have essentially cured the error in the timing of 
notice.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records, VA outpatient 
treatment records, and reports of VA examination. 
Additionally, the claims file contains the Veteran's 
statements in support of his claims.  The Board has carefully 
reviewed such statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claims.  

The record reflects that the Veteran was afforded VA 
examinations in June 2004, December 2005, and June 2009.  To 
that end, when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  The Board finds that the VA examinations 
obtained were more than adequate because the examiners 
elicited substantial information regarding the Veteran's 
medical history and symptoms and completed objective 
examinations of him which provided information relevant to 
the Diagnostic Codes rating criteria.  Accordingly, the Board 
finds that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issues on appeal 
has been met.  38 C.F.R. § 3.159(c)(4).  

Thus, based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the Veteran in developing the 
facts pertinent to his claims.  Essentially, all available 
evidence that could substantiate the claims has been 
obtained.



Legal Criteria

The Board has reviewed all of the evidence in the Veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence. See 38 C.F.R. § 3.102 (2009).  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings that 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2009).  
Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).  

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arises from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Moreover, staged ratings are appropriate in any 
increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. 
Mansfield, 21 Vet App 505 (2009).

The rating schedule may not be employed as a vehicle for 
compensating a claimant twice or more for the same 
symptomatology; such a result would overcompensate him or her 
for the actual impairment of earning capacity.  See 38 C.F.R. 
§ 4.14 (2009); Esteban v. Brown, 6 Vet. App 259 (1994).

Normal range of motion of a knee is from 0 degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II.

As a general matter, the Board observes that the words 
"slight," "moderate," and "severe" as used in the various 
diagnostic codes are not defined in the Rating 
Schedule.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  See 38 C.F.R. § 4.6 
(2009).

The Board notes that the Veteran filed his claim for an 
increased evaluation for his service-connected left knee 
disability on April 8, 2004.  Therefore, the rating period 
for consideration on appeal begins April 8, 2003, one year 
prior to the date of receipt of the claim.  38 C.F.R. 
§ 3.400(o)(2).



Legal Analysis

The Veteran asserts that an increased evaluation is warranted 
for his service-connected left knee patellofemoral mal-
alignment syndrome.  The record demonstrates that such 
disability has been manifested by both limitation of motion 
and instability.  Consequently, the record reflects that the 
RO has assigned such left knee disability separate 
evaluations based on lateral instability and limitation of 
motion.  The analysis below will address both separately 
assigned ratings.

A.  Instability

The Veteran's left knee patellofemoral mal-alignment syndrome 
is currently assigned a 10 percent evaluation under 
Diagnostic Code 5257, which pertains to recurrent subluxation 
or lateral instability of the knee.  The next highest 
evaluation of 20 percent disabling is available for moderate 
recurrent subluxation or lateral instability of the knee.  A 
maximum 30 percent evaluation is assigned for severe 
recurrent subluxation or lateral instability.

The Board finds that the evidence of record does not 
demonstrate that the Veteran is entitled to a higher 
evaluation.  In this regard, the record reflects that the 
Veteran has reported that his left knee locked and gave out.  
Nonetheless, a June 2004 VA fee-basis examination report 
shows that the examiner noted that the Drawer and McMurrays's 
tests of the left knee were within normal limits.  Further, a 
December 2005 VA examination report shows that the Veteran 
indicated that there was no history of any dislocation or 
recurrent subluxation and he did not wear any brace or use 
any walking aid, such as a cane, crutches, or walker. On 
physical examination, the examiner indicated that there was 
no instability and that there was no laxity, or muscle 
weakness or atrophy and that McMurray's, Lachman's, and  
Drawer tests were negative.  Likewise, a June 2009 VA 
examination report shows that the Veteran indicated that 
there had been no episodes of locking, dislocation or 
subluxation.  After, a physical examination of the Veteran's 
left knee, the examiner indicated that there was no weakness 
or instability and that McMurray's, 
Lachman's, and Drawer's tests were all negative.  

Thus, in light of the above findings, the Board concludes 
that throughout the rating period on appeal, the Veteran's 
left knee lateral instability/ recurrent subluxation 
symptomology more nearly approximates the currently assigned 
10 percent evaluation.  The Board notes that because 
Diagnostic Code 5257 is not predicated on a limited range of 
motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45, with 
respect to pain, do not apply and thus cannot serve as a 
basis for an increased rating here.  See Johnson v. Brown, 9 
Vet. App. 7, 11 (1996).

Accordingly, the Board concludes that a rating in excess of 
10 percent under Diagnostic Code 5257 is not warranted for 
the Veteran's current left knee disability.  

B.  Limitation of Motion

The record reflects that the Veteran's left knee disability 
has also been rated analogous to bursitis under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5019.  Bursitis is rated analogous 
to degenerative arthritis that is rated based on limitation 
of motion.  38 C.F.R. §§ 4.71a, Diagnostic Codes 5003, 5019 
(2009).  Degenerative arthritis established by x-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  When the limitation of motion of 
the specific joint involved is noncompensable, a 10 percent 
evaluation applies for each major joint or group of minor 
joints affected.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  
For the purpose of rating disability from arthritis, the knee 
is a major joint.  38 C.F.R. § 4.45 (2009).  A 20 percent 
evaluation is warranted where there is x-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations.  
The normal range of motion of a knee is from 0 degrees 
extension to 140 degrees flexion. 38 C.F.R. § 4.71, Plate II 
(2009).

In this case, the record reflects that the knee is the only 
joint involved in the Veteran's service-connected left knee 
disability.  Therefore, an increased, 20 percent evaluation 
is not warranted under Diagnostic Code 5003 under the 
criteria based on the involvement of two or more major or 
minor joints or joint groups.

Because the evidence of record demonstrates that the Veteran 
has been diagnosed with degenerative arthritis and 
experiences limitation of motion, Diagnostic Codes 5260 and 
5261 are for consideration.  

Diagnostic Code 5260 pertains to limitation of leg flexion.  
Under this Code, a 10 percent evaluation is warranted for leg 
flexion that is limited to 45 degrees.  In order to achieve a 
20 percent evaluation under this Code, the evidence must 
demonstrate leg flexion that is limited to 30 degrees.  A 30 
percent rating applies where leg flexion is limited to 15 
degrees.  

In this case, the record reflects that on VA examination in 
June 2004, the Veteran could flex his leg to 140 degrees. On 
VA examination in December 2005, he could flex his leg to 130 
degrees.  Also, on VA examination in June 2009, the Veteran 
could flex his leg to 120 degrees without pain and to 130 
degrees with slight pain.  Such findings, which are well in 
excess of the criteria for even a noncompensable evaluation, 
do not correspond to a higher 20 percent evaluation under DC 
5260, which contemplates flexion limited to 30 degrees.  
Therefore, an evaluation in excess of 10 percent is not 
warranted under this diagnostic code.

Diagnostic Code 5261 concerns limitation of extension of the 
leg.  Under this code, a noncompensable evaluation is 
assigned where leg extension is limited to 5 degrees.  A 10 
percent rating is warranted where leg extension is limited to 
10 degrees.  A 20 percent evaluation is warranted where leg 
extension is limited to 15 degrees.   

The record reflects that on VA examination in June 2004, 
December 2005, and June 2009, the Veteran had extension of 0 
degrees in his left knee.  Such findings correspond to the 
criteria for a noncompensable evaluation.  Therefore, the 
Board concludes that the Veteran is not entitled to a higher 
evaluation under Diagnostic Code 5261.

The Board has also considered whether any alternate 
Diagnostic Codes may serve as a basis for an increased 
rating.  However, the evidence of record does not demonstrate 
that the Veteran suffers from ankylosis (i.e., complete bony 
fixation) of the right knee, as contemplated by DC 5256, 
dislocated semilunar cartilage, as contemplated by DC 5258, 
the absence of semilunar cartilage, as contemplated by DC 
5259, impairment of the tibia and fibula, as contemplated by 
DC 5262, or genu recurvatum, as contemplated by DC 5263.  
Therefore, the Veteran is also not entitled to a higher 
evaluation under these Diagnostic Codes.

The Board notes that it has also considered application of 38 
C.F.R §§ 4.40 and 4.45 in light of the Court's ruling in 
Deluca, supra.  The record demonstrates that the Veteran has 
complained of experiencing left knee pain, weakness, fatigue, 
and lack of endurance.  The Board recognizes that examiners 
have acknowledged and confirmed that the Veteran experiences 
such symptomology and experiences additional functional loss 
as a result of it.  Nevertheless, the record reflects that 
despite demonstration of noncompensable limitation of motion 
on objective range of motion evaluation, a 10 percent 
evaluation has been assigned under Diagnostic Code 5003, 5019 
as the knee is a major joint.  Thus, the Veteran has already 
been compensated for painful motion, weakness, etc. and 
associated functional loss.  38 C.F.R. §§ 4.40, 4.45 (2008); 
Deluca, supra.  Further, the Board finds that there has been 
no demonstration, by competent clinical evidence, of 
additional functional impairment comparable to the next 
higher evaluation under Diagnostic Code 5260 or Diagnostic 
Code 5261.  

The Board has also contemplated whether any separate 
evaluations are applicable here.  In this regard, the Board 
acknowledges VAOPGCPREC 9-2004 (September 17, 2004), where it 
was held that a claimant, who had both limitation of flexion 
and limitation of extension of the same leg, must be rated 
separately under diagnostic codes 5260 and 5261 to be 
adequately compensated for functional loss associated with 
injury to the leg.  However, in the present case, the medical 
evidence of record does not establish loss of either flexion 
or extension to a compensable degree.  Thus, assignment of 
separate evaluations for limitation of flexion and extension 
of the left leg is not appropriate in this case.

Thus, in light of the above findings, the Board concludes 
that throughout the rating period on appeal, the Veteran's 
left knee limitation of motion symptomology more nearly 
approximates the currently assigned 10 percent evaluation   
Accordingly, the Board concludes that a rating in excess of 
10 percent under Diagnostic Code 5260 and 5261 is not 
warranted.

In conclusion, although the Veteran asserts that he is 
entitled to increased evaluations for his service-connected 
left knee patellofemoral mal-alignment syndrome, manifested 
by both limitation of motion and instability, he is not a 
licensed medical practitioner and is not competent to offer 
medical opinions.  Grottveit v. Brown, 5 Vet. App. 91 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Accordingly, 
the Board finds that the medical findings on physical 
examination are of greater probative value than the Veteran's 
statements regarding the severity of his left knee 
disabilities.  Therefore, based on the medical evidence of 
record, the Board concludes that, throughout the rating 
period on appeal, the Veteran's overall disability picture 
(i.e.--painful left knee without compensable limitation of 
motion or objective evidence of more than slight instability 
or recurrent subluxation) more nearly approximates the 
criteria for the currently assigned 10 percent evaluation 
based on instability and the currently assigned 10 percent 
evaluation based on painful motion and that staged ratings 
are not warranted.  Therefore, the Board finds that the 
preponderance of the evidence is against evaluations in 
excess of 10 percent for the Veteran's left knee 
patellofemoral mal-alignment syndrome manifested by 
instability and limitation of motion at any time during the 
rating period on appeal, and the claims must be denied.

Extraschedular Consideration

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this 
case, consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule for either disability at issue.  38 C.F.R. 
§ 3.321 (2009).


ORDER

Entitlement to an evaluation in excess of 10 percent for left 
knee patellofemoral mal-alignment syndrome, manifested by 
limitation of motion is denied.

Entitlement to an evaluation in excess of 10 percent for left 
knee patellofemoral mal-alignment syndrome, manifested by 
instability is denied.


____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


